DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 3, 4, 6-8, 12, and 13 were pending.  Claims 1, 8, and 12 are amended herein by an examiner’s amendment.  Claims 3 and 6 are canceled herein by an examiner’s amendment.  Claims 1, 4, 7, 8, 12, and 13 are allowed.  This is a Notice of Allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gray Mitchell on 1/6/2022.
Start of the examiner’s amendment.

Claim 1 (Amended):  An impedance sensor with - a probe which can be influenced in a capacity by a medium surrounding the probe, - a measuring oscillation circuit in which the probe is arranged as a capacity-determining element, - an electronics unit with a signal generator for excitation of the measuring oscillation circuit and a signal detector for determining a response signal of the measuring oscillation circuit, wherein the signal generator is designed as a digital controllable circuit, comprising a voltage-controlled oscillator, and wherein the signal generator is controlled via control curves, the control curves for the signal generator being designed such that the signal generator has a linearly extending frequency ramp as output signal 
- a signal processing unit connected with the electronics unit, and
- at least one of a temperature sensor which is connected to the signal processing unit, wherein a control of the signal generator is carried out based on a temperature measurement of the temperature sensor, or a reference circuit, wherein the electronics unit can alternately be connected to the measuring oscillation circuit or the reference circuit, and a memory in which a frequency response of the reference circuit is saved and a control of the signal generator is carried out based on the frequency response.

Claim 3 (Canceled).
Claim 6 (Canceled).

Claim 8 (Amended):  A method for operating an impedance sensor of claim 1, comprising the following steps:- performing a temperature measurement with the temperature sensor,- activating the signal generator with an input signal adapted to the result of the temperature measurement, wherein, due to the temperature measurement, a control curve for the input signal is selected and fed to the signal generator, wherein a curve of 
Claim 12 (Amended):  A method for operating an impedance sensor of claim 1, comprising the following steps:- performing a reference measurement with the reference circuit,- activating the signal generator with an input signal adapted to the result of the reference measurement, wherein, due to the reference measurement, a control curve for the input signal is selected and fed to the signal generator, wherein a curve of the input signal is adapted in such a way that the output signal of the signal generator is a linearly extending frequency ramp,- determining a position of an amplitude minimum of a frequency response of the measuring oscillation circuit and- releasing a measuring result whether the probe is or is not covered with measuring medium.

End of the examiner’s amendment.

Allowable Subject Matter
Claims 1, 4, 7, 8, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of an impedance sensor having either a temperature sensor or a reference circuit that are used to generate control curves such that temperature is compensated for and the signal generator has a linearly extending frequency ramp as an output signal is combination with the other limitations of claim 1.  The closest prior art of record has been discussed in the previous office action.
Claims 4, 7, 8, 12, and 13 are allowed due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856